--------------------------------------------------------------------------------

Exhibit 10.4


English Translation of
Agreement on GMP Cleaning Workshop Installation

Signing Date: May 26, 2010
Project Location: Silver Sea Road, Tianjin Jinghai Development Area
Tender: Tianjin Yayi Industrial Co., Ltd.(hereinafter referred to as Party A)
Address: No.9 Xingguang Road,Northen Industrial Park of Zhongbei Town, Xiqing
District, Tianjin
Contractors: Tianjin Jinquan Co., Ltd. Tianjin Development Zone(hereinafter
referred to as Party B)
Address: No. 109 Tianjin Unicom Building, Tianjin Economic and Technological
Development Zone

The Parties have achieved mutual understanding through friendly negotiations in
accordance with PRC Contract Law and other laws and regulations, regarding the
following issues concerning the installation of equipment by Party B:

I.

Project overview

Cooperate with the equipment installation company to complete GMP cleaning
construction for the site after the installation of central air-conditioning
system and manufacturing equipment are completed, and obtain the GMP
certification.

Project Location: Silver Sea Road, Tianjin Jinghai Development Area
Project Cost: ¥ 3,000,000 ; (RMB Three Million)
Commencement Date: June 15, 2010
Completion date: November 30, 2010
Payment: 2
(1) Cash (2) Check for transfer

II.

Party A shall examine and designate unloading location, which shall be safety
guaranteed, for the construction materials at the entry of such materials
provided by Party B. The safety of such materials shall be undertaken by both
Parties. After the installation and trial by Party B, Party A shall sign and
accept the installation with field examination.

III.

The installation, Trial and Acceptance:

1. Party B is responsible for the acceptance by GMP.

Both parties agreed that:

(1)

The engineering and construction personnel of Party B shall arrive at the
construction site and commence construction prior to June 15, 2010.

  (2)

The prophase covert construction shall be completed and accepted prior to
October 1, 2010;

      (3)

The installation and trial run shall be completed prior to November 1, 2010; the
full central air-conditioning project should be completed and accepted at the
same time of the completion of innovation. All required materials should be
ready on the time agreed by the both parties.

2. The quality standard of such installation shall be in conformity with state
and industry requirements, and the installation construction specifications
provided by Party B and the supplier. Party B shall notify Party A of the
acceptance at the day of construction completion, and Party A shall arrange for
the examination of the construction within in three (3) days after the
notification. The representatives of the Parties shall sign the acceptance
certificates should the quality and content of the construction is confirmed as
in conformity with the construction requirements. Party B shall provide the
quality certificate of the products, quality certificate of the materials,
certificate of guaranteed-repair of the products, routine operation
specifications and malfunction consultation services. The installation shall be
in conformity with the installation and type selection schemes proposed by Party
B and approved by Party A. Under the circumstance that amendments to the
aforesaid schemes is required, the Parties shall negotiate, and shall sign
supplementary documents upon such issue should alteration of type is required.

--------------------------------------------------------------------------------

IV.

Price and settlement period:


1.

The contract price shall be paid in the way agreed by the both parties.

   2.

Payment

(1) Within 7 days after signing the agreement, Party A shall pay Party B RMB 1.5
million (RMB One Million and Five Hundred Thousand) as the first phase project
payment, which accounts for 50% of the total contract value.

(2) After Party B’s materials arrive at the site and are accepted by Party A
upon signature, within three (3) days Party A shall pay Party B RMB 1.05 million
(RMB One Million and Fifty Thousand) as the second phase project payment, which
accounts for 35% of the total contract value.

(3) Party A shall pay Party B the project balance due RMB 450,000 (RMB Four
Hundred and Fifty Thousand) within three (3) days after the trial and acceptance
of the Project. Party B duly possesses any and all legal entitlements regarding
the materials and/or the air-conditioner products before Party A has duly paid
all the fees.

V. Liability for breach of contract

1  

Responsibilities of Party B:

1)

The representative Chen Yuanxing of Party B at the construction site shall be
responsible for the work at the site.

   2)

Unless otherwise provided and/or prior approved by Party A with written consent,
under the circumstance that Party B fails to duly complete the work in
accordance with this Agreement, Party B shall pay Party A the default of 1‰ of
the total fee, while the amount of which shall not exceed 20% of the total
construction fee. Under the circumstance that Party B fails to complete the
construction within the time limit, Party A is entitled to terminate this
Agreement, and Party B shall be liable for any damage of Party A thereof.

    3) Under the circumstance that Party B unjustly delay the installation,
Party B shall pay 1‰ of the total fee, unless such delay is caused due to Party
A’s fault.     4) Party B is liable for any damage due to the inconsistency of
quality.

2.

Responsibilities of Party A

1.

The representative Hu Haoyong of Party A at the construction site shall be
responsible for the work at the site.

2.

Party A shall create conditions for the entry and construction by Party B, which
includes vacating the sites and providing the hydropower facilities, within 7
days prior to the commencement of construction;

3. Party A shall supply Party B with confirmed design drawings and installation
construction list within 15 days prior to the commencement of construction. 4.
Under the circumstance that Party A terminates the Project halfway, Party A
shall pay Party B 50% of the total fee as default. 5. Under the circumstance
that Party A fails to pay the construction fee in accordance with relative terms
under this Agreement, Party A shall pay 1‰ of the total fee to Party B as
default for each day of delay, while the amount of which shall not exceed 20% of
the total construction fee. Under the circumstance that Party A fails to pay the
relative fee within such time limit, Party B is entitled to terminate this
Agreement, and Party A shall be liable for any damage of Party B thereof. 6.
Party A shall notify Party B regarding any change of the type of installation,
and shall be liable for any cost, such as repeated transportation, storage,
price differences, material lost and etc., thereof. 7. The construction period
of the Project may extend with the Parties’ consent and confirmation under the
circumstance that the Project is delayed due to any of the following reasons:

 

--------------------------------------------------------------------------------

        (1)

change of construction quantity and/or of design;

      (2)

force majeure;

      (3)

shutdown caused by the delayed payment and/or stage acceptance by Party A;
and/or

      (4)

other circumstances under which the extension of construction period is approved
by Party A.

     

 

VI.

Product Quality Liability and After Service Items

1. The warranty period of the Project is One (1) year from the date of
acceptance.Under the circumstance that any repair is required due to product
quality within the warranty period, Party B shall only require basic maintenance
fee for the relative repair. Party B is entitled to the cost of replacing
spare-part at the factory price should replacement of spare-part is required.

2. Party B shall provide lifelong compensable maintenance services for the user
of air-conditioner after the expiry of the warranty period. The content and
method of such services shall be stipulated under the specific willingly-entered
agreements between the user and Party B.

VII.

Any incapacity of executing this Agreement due to force majeure is subject to
the negotiation of the Parties.

   VIII.

Dispute Resolution: Any disputes concerning the execution of this Agreement
shall be negotiated by the Parties. Under the circumstance that the Parties fail
to achieve mutual understandings in relation to such disputes, any Party is
entitled to bring civil actions toward the people’s court of the plaintiff’s
residency.

IX.

This Agreement came into force on the date of signing.

   X.

Any design plan of the Project submitted by Party B and approved by Party A,
specification of invoices and/or other documents shall be regarded as appendixes
to this Agreement.

XI.

Any outstanding issue which has not been stipulated under this Agreement shall
be subject to the negotiation of the Parties for supplementary. Any such
supplementary shall be regarded as with the same validity of any other part of
this Agreement.

XII.

The originals of this Agreement is provided in quadruplicates, with each Party
holds two originals.

   XIII.

Any appendix thereof shall be regarded part of this Agreement, and with the same
validity as any other part of this Agreement.




Tender: Tianjin Yayi Industrial Co., Ltd.(Corporate Seal)
Contractors: Tianjin Jinquan Co., Ltd. Tianjin Development Zone(Corporate Seal)
 

Date: May 26, 2010

--------------------------------------------------------------------------------